Citation Nr: 1207978	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-33 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for metabolic syndrome.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for heart disease.

6.  Entitlement to service connection for a disability manifested by syncope.

7.  Entitlement to service connection for a bladder disorder.

8.  Entitlement to service connection for kidney disease, including diabetic nephropathy as secondary to diabetes mellitus.

9.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD).

10.  Entitlement to service connection for a lung disability, including as due to asbestos exposure.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to May 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2007 and April 2009 rating decisions of the Chicago, Illinois VA Regional Office.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, additional evidence was submitted with a waiver of RO consideration.   Finally, at the heariug the Veteran was represented by a Veterans Service Organization.  He has since dismissed that organization as his representative and appointed an attorney (listed on page 1) to represent him

The appeal is REMANDED to the RO.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Initially, an April 2009 rating decision denied TDIU; the Veteran submitted a timely Notice of Disagreement in September 2009; a Statement of the Case was issued in March 2010, and the Veteran timely filed a VA Form 9 (substantive appeal) in April 2010 wherein he requested a videoconference Board hearing regarding such matter.  That issue was not identified as one on appeal at the September 2011 Travel Board hearing, and the hearing did not address that matter.  The Veteran has not withdrawn his hearing request in the matter.  He remains entitled to a hearing on appeal in this matter, if he so desires.  38 C.F.R. § 20.700.  

Regarding the majority of the disabilities for which service connection is sought, the Veteran testified at the September 2011 Travel Board hearing that he first sought treatment after separation from service at non-VA hospitals as early as in 1976, citing first Cook County Hospital, as well as St. Margaret's Hospital, Trinity Hospital, and Community Hospital in Chicago, among others, and noting that he sought treatment at "many" private hospitals before seeking VA treatment.  He testified that he began seeking treatment at Lake Side VA in approximately 1997, and he later sought VA treatment exclusively for all of his medical problems beginning in 2004.  He testified that he first sought treatment after service for stomach problems and was diagnosed with gastritis, an ulcer, and acid reflux [gastroesophageal reflux disease (GERD)], and he was then treated at private hospitals for symptoms that were later diagnosed as diabetes and kidney disease.  He believes the metabolic syndrome, bladder disorder, diabetes mellitus, eye disability, heart disease, hypertension, and syncope are all intertwined.  

A review of the claims file found that the non-VA treatment records were last sought from St. Margaret's Hospital, Cook County Hospital, Jackson Park Hospital, and Trinity Hospital in 2006.  However, the records received include only the following:  St. Margaret's Hospital records from August 2004, Advocate Trinity Hospital records from July to August 2004, and Cook County Hospital records from May 2006.  Based on the Veteran's testimony that he sought treatment from these non-VA hospitals as early as 1976, there may be earlier treatment records from each of these facilities that are outstanding.  Such treatment records must be specifically sought.  The Veteran's co-operation is needed for such development.  
 
The Veteran is advised that under 38 C.F.R. § 3.158(a), where evidence (to include identifying information and releases for VA to obtain private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.   

Regarding a bladder disorder, the Veteran testified at the September 2011 Travel Board hearing that he began experiencing bed wetting while in service and has continued to experience it to the present day.  He contends that the symptoms have continued since service, and he is competent to observe such.  Based on the Veteran's lay statements regarding continuity of a bladder disorder since service, the low threshold described in McLendon v. Nicholson is met.  Therefore, an examination to ascertain the nature (and likely etiology) of his current bladder disorder is necessary.  

Regarding kidney disease, including diabetic nephropathy as secondary to diabetes mellitus, at the September 2011 Travel Board hearing, the Veteran submitted (with a waiver of RO consideration) a statement from VA nephrologist Dr. "W.S.", who stated that the Veteran was under his care for advanced diabetic nephropathy with Stage 4 chronic kidney disease.  The Veteran's most recent serum creatinine level represented 23 percent kidney function.  Dr. W.S. noted that diabetic nephropathy is a progressive disease culminating in end stage renal failure with the need for dialysis and kidney transplant in the very near future.  Based on the medical evidence as well as the Veteran's lay statements, the low threshold described in McLendon v. Nicholson is also met for this claim.  Therefore, an examination to ascertain the nature (and likely etiology) of his current kidney disease is necessary.

Regarding service connection for PTSD, that is the specific claim adjudicated by the RO and developed for appellate review.  However, in an interim precedent decision (Clemons v. Shinseki, 23 Vet. App. 1 (2009)), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Notably, a May 2006 Cook County Hospital treatment record lists an impression of rule-out psychotic disorder; there is no record of follow-up.  As the RO has not developed or adjudicated the matter of service connection for psychiatric disability other than PTSD, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

The Board notes that, on July 13, 2010, VA amended its regulations concerning service connection for PTSD by liberalizing the evidentiary standard for an in-service stressor under certain circumstances.  As the Veteran did not serve in a combat zone, and it is neither suggested by the record, nor alleged, that he has PTSD arising from a fear of hostile military or terrorist activities, the regulation revisions do not apply in the instant case.  

The Veteran has not been afforded a VA psychiatric examination to determine the existence, nature, and etiology of any psychiatric disorder other than PTSD.  Such examination is necessary.  McLendon, supra.
Regarding a lung disability, the Veteran claims such disability was caused by his exposure to asbestos during active service.  A review of the record found that further clarification of the circumstances of the Veteran's service, specifically verification of any exposure to asbestos therein, and any exposure to asbestos postservice, is necessary.  There is also a medical question as to whether the Veteran has a current diagnosis of a lung disorder related to asbestos exposure. 

At the September 2011 Travel Board hearing, the Veteran testified that he believes he developed a lung disability based on serving on an old Naval ship with asbestos in the gun mounts, the ceilings, the paint code rings, etc.  He testified that the asbestos "made me itch all over", and he had some breathing problems when he first sought private medical treatment after separation from service.  He testified that he was seeking treatment for other illnesses and was unaware he had a chronic lung disability until he was diagnosed with such by VA in 2008 or 2009, and his doctor told him it could be related to asbestos.  The evidence shows that during his active duty from September 1974 to May 1975, his occupational specialty onboard the U.S.S. Holder was Water Transportation. 

VA treatment records indicate that the Veteran has complained of shortness of breath; pulmonary function testing showed low DLCO which was noted to be likely secondary to emphysema.  See, e.g., January 2008 VA treatment reports.  A July 2009 chest X-ray showed a less than fully inspired chest, discoid atelectasis of the left lower lobe cell, and minimal fluid/adhesion of the left base.  An August 2009 chest X-ray showed discoid atelectatic changes of the left chest slightly progressive since a prior study and left pleural effusion.  A later August 2009 chest X-ray showed mild elevation of the left hemidiaphragm with left basilar pleural fibrosis and with focal areas of linear pulmonary fibrosis and/or atelectasis seen at the left lateral cardiopulmonary angle and the left posterior cardiopulmonary angle.  It was noted that the possibility of a scant left pleural effusion could not be entirely excluded.  The impressions included mild elevation of left hemidiaphragm, and platelike areas of atelectasis in the left lateral cardiopulmonary angle and in the left posterior cardiopulmonary angle.  On August 2009 VA discharge summary after treatment for chest pain, it was noted that the Veteran was a smoker; he reported smoking one half to three quarters of a pack per day for 40 years, though he had quit for a two-year period several years earlier.

The RO has not requested asbestos exposure information.  While service personnel records related to active duty were obtained, no actual narrative from the service department has been obtained to confirm whether or not the Veteran's duties during service would have exposed him to asbestos.  Moreover, a clear picture of postservice exposure to asbestos has not been obtained.  Therefore additional development regarding the Veteran's asbestos exposure history is required.

Furthermore, the Veteran has not been afforded a VA examination in connection with his claim of service connection for a lung disability.  Such examination is necessary.  McLendon, supra.

Finally, a review of the claims file found that the most recent VA treatment records associated with the record are from December 2010.  Records of any VA treatment the Veteran may have received for the disabilities at issue since then are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the RO should send the Veteran a letter providing him all VCAA-mandated notice, and afford him and his representative the opportunity to respond.  The RO should arrange for any further development in the matter suggested by his response.

2.  The RO should ask the Veteran to identify the providers of all treatment/evaluation he has received for the disabilities at issue since his separation from service (records of which are not already associated with the claims file), and to submit authorizations for release to VA of any such private records (he must be afforded a year to respond), specifically including records from Cook County Hospital, St. Margaret's Hospital, Trinity Hospital, and Community Hospital.  The RO should secure for the record copies of the complete clinical records of the Veteran's treatment/evaluation from the identified sources, and any (and all) pertinent VA treatment records since December 2010.  The RO should review the records received, and arrange for any further development suggested by the information therein.  

3.  The RO should have the Veteran provide his complete postservice employment history from his separation from active duty in May 1975 until the present.  The RO should arrange for development to ascertain whether the Veteran's duties at his postservice employments may have exposed him to asbestos and if so, the extent of such exposure. 

4.  After all development regarding the lung disability and asbestos exposure is completed, the RO should arrange for a VA respiratory diseases examination to ascertain the nature and likely etiology of the Veteran's respiratory disability(ies).  The RO must advise the examiner of the Veteran's military history and of the extent of any asbestos exposure in service and/or post-service shown.  The Veteran's claims folder (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any necessary tests or studies deemed necessary should be completed.  Specifically the following tests should be conducted: 

(a) PFTs to include values for FEV-1; FEV-1/FVC; and DLCO (SB).  The examiner should also indicate a narrative interpretation of the test results to indicate the type of ventilatory defect, if any, they represent, and the diagnoses that would be supported.

(b) High Contrast Chest CT.  The examiner should also indicate a narrative interpretation of the results to indicate the diagnosis of type of respiratory disorder supported by CT evidence. 

The examiner should review the evidence of record and the test results, identify by diagnosis each current respiratory disorder shown, and express an opinion as to the likely etiology of each diagnosed entity.  If asbestosis (or other asbestos related disease) is diagnosed, the examiner should indicate, whether it is at least as likely as not (50 percent or greater probability) that such is related to asbestos exposure in service, i.e., vs. any postservice asbestos exposure shown by the record.  

The report of examination must include a complete rationale for all opinions expressed and must specifically discuss any evidence of record inconsistent with the conclusions reached. 

5.  The RO should also arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability(ies).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.
(b) As to each and every psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions.  If the examiner finds that an opinion sought cannot be given without resort to speculation, the examiner must explain why that is so.

6.  The RO should also arrange for an appropriate examination(s) of the Veteran to determine the nature and likely etiology of his current bladder and kidney disabilities.  The examiner(s) must review the claims file, examine the Veteran, and provide responses to the following:

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current bladder and kidney disability/disabilities.  

(b) As to each diagnosed bladder and/or kidney disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to (was incurred in) the Veteran's active duty service, including as related to the symptoms that are reported to have begun in service.

The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).  
7.  If the Veteran still so desires, the RO should schedule him for a videoconference hearing before the Board on the matter of entitlement to TDIU [only].  This matter should then be processed in accordance with established appellate practices.

8.  The RO should then re-adjudicate the Veteran's claims, to encompass all psychiatric diagnoses shown in accordance with Clemons.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

